Case 5:17-cv-00070-MFU-JCH Document 33 Filed 03/25/19 Page 1 of 1 Pageid#: 155

                                                             CLERKSOF FICGt' i.S.OIS
                                                                   AT RO q,..c,<&,-,T
                                                                                    ,
                                                                                    q
                                                                                      .GOURI
                                                                           ;!u:-,
                                                                             .
                                                                                '
                    IN THE UNITED STATESDISTRICT COURT Ràq 2b W1S
                    VC R TH E W STERN D ISTW CT 0 F W R GIN IAJUUA C. UDLW , uusu
                             H ARM SON BU R G D IW SIO N     Bv;             ,
                                                                       D    1 O' êY 1


 VENIèE P1,LLc,
       Plaintiffy                            Cid lAction N o.5:17-cv-00070

 V.

 AK RAM A LGH AM D I,eta1.,                  By:   M ichaelF.U rbansld
                                             ChiefUnited StatesDistrictJudge
       D efendants.


                                      O RD E R

       BeforethecouttisPbindffVenicePI,LLC'Srt
                                             verlice')VoluntaryDismissalof
 PardesandAcdon,putsuanttoFedetalRuleofCivilPzocedure41(a)(1).Veniceseeksto
 voluntotilydismissallrem/iningdefendantswithoutprejudice.Thisacdonisthus
                     1



 DISMISSED W ITH OUT PREJUDICE and STRICU N ftom the activedocket.
       Itisso O RD ERE D .

                                       Entered: o g .- z r - z-a ?T
                                                   .




                                  /J - 4 2 /. *=.'Z*'
                                       M ichaelF.U r ns
                                       ChiefUnite StatesDistdctludge
